DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-4 and 6-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 20120021631 (herein Kim2) as evidenced by the Polymer Handbook, Fourth edition, 1999 (herein Bandrup) and US 20020/0369864.
In setting forth the instant rejection, a machine translation has been relied upon.
As to claims 1-4, 7 and 10-12, Kim2 discloses a thermoplastic resin composition (abstract and examples) comprising:
A first copolymer including a unit derived from an aromatic vinyl based monomer (styrene) and an unit derived from a vinyl cyan based monomer (acrylonitrile).  Referred to as SAN, see page 9 and SAN (C) in the examples.
A second copolymer including an alkyl (meth)acrylate based monomer (methyl methacrylate), a unit derived from an aromatic vinyl based monomer (styrene) and an unit derived from a vinyl cyan based monomer (acrylonitrile).  Referred to as MSAN, see page 8 and examples, specifically (B) in the examples.
A third copolymer including a conjugated diene based polymer with an average particle diameter of 600 to 1500 Angstroms (0.006 to 0.15 micrometers, see page 6 for the small diameter rubber) and an unit derived from an an aromatic vinyl based monomer (styrene) and an unit derived from a vinyl cyan based monomer (acrylonitrile).  Referred to as ABS (A), see pages 6-7 and ABS in the examples.
See specifically the examples illustrate 30 parts (A) ABS, 50 parts (B) and 20 parts (C) SAN (example 1).  See table 1.  Component (C) ABS is taught as having a small diameter rubber of 1000 angstroms (0.1 micrometers) and produced from 50 parts rubber in 35 parts styrene and 15 parts acrylonitrile (page 10).  The methyl methacrylate styrene acrylonitrile is produced from 25 parts styrene, 5 parts acrylonitrile, 42 parts methyl methacrylate and 8 parts maleic anhydride.  See pages 10-11. The SAN is 97HC produced by LG (page 11), which is 75 parts styrene and 25 parts acrylonitrile (paragraph 95 of US 20020/0369864 for evidence).
As to the refractive index of the second copolymer, the copolymer is composed from 25 parts styrene, 5 parts acrylonitrile, 42 parts methyl methacrylate and 8 parts maleic anhydride.    See pages 10-11.  Brandrup discloses that the refractive index of a polymer can be computed from the individual refractive indexes of the monomers: 
    PNG
    media_image1.png
    74
    206
    media_image1.png
    Greyscale
, wherein v=volume fraction and n=refractive index.  See 
As to the refractive index of the first copolymer, the SAN is composed of 75 parts styrene and 25 parts acrylonitrile.    See discussion above.  Bandrup discloses that acrylonitrile has a refractive index of 1.52 and styrene has a refractive index of 1.59. See pages 574-582.  Thus, the refractive index of the SAN of Kim2 is deduced to be 1.57, which is within the claimed range.
As to the refractive index of the third copolymer, the ABS is composed of 50 parts polybutadiene rubber in 35 parts styrene and 15 parts acrylonitrile (page 10).    See paragraph 87.  Bandrup discloses that polybutadiene is 1.51, acrylonitrile has a refractive index of 1.52 and styrene has a refractive index of 1.59. See pages 574-582.  Thus, the refractive index of the ABS of Kim is deduced to be 1.53, which is within the claimed range.
Thus, the matrix (SAN and MSAN) can be calculated as (50/70)*1.57+(20/70)*1.52=1.56 for the matrix.  The impact modifier (ABS) has refractive index of 1.53.  Thus, the difference is 0.03, which is within the claimed range.  In the alternative, the refractive index would obviously be within the claimed range given that the amounts are taught within and overlapping the ranges of the instant invention.
As to claim 6, the second copolymer has a molecular weight of 60,000 to 300,000.  See page 9.
As to claims 8-9, antioxidants are taught and exemplified in 0.5 parts.  See page 9 and examples.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0322487 (herein Choi) as evidenced by the Polymer Handbook, Fourth edition, 1999 (herein Bandrup).
As to claim 1, Choi discloses a thermoplastic resin composition (abstract and examples) comprising:
A first copolymer including a unit derived from an aromatic vinyl based monomer (styrene) and an unit derived from a vinyl cyan based monomer (acrylonitrile).  Referred to as A2 and/or D, see paragraphs 42-47, 68-85 and SAN in the examples.
A second copolymer including an alkyl (meth)acrylate based monomer (methyl methacrylate), a unit derived from an aromatic vinyl based monomer (styrene) and an 
A third copolymer including a conjugated diene based polymer with an average particle diameter of 0.1 to 1 micrometers (paragraph 30, 38) and an unit derived from an an aromatic vinyl based monomer (styrene) and an unit derived from a vinyl cyan based monomer (acrylonitrile).  Referred to as A1, see paragraphs 35-41 and ABS in the examples.
As to the refractive index of the second copolymer, the MSAN is composed of 74 parts methyl methacrylate, 21 parts styrene and 5 parts acrylonitrile.    See paragraph 106.  Brandrup discloses that the refractive index of a polymer can be computed from the individual refractive indexes of the monomers: 
    PNG
    media_image1.png
    74
    206
    media_image1.png
    Greyscale
, wherein v=volume fraction and n=refractive index.  See pages 572.   Note that the volume fraction is estimated as roughly proportional to the weight fraction.  Bandrup discloses that methyl methacrylate has a refractive index of 1.49, acrylonitrile has a refractive index of 1.52 and styrene has a refractive index of 1.59. See pages 574-582.  Thus, the refractive index of the MSAN of Choi is deduced to be 1.51, which is within the claimed range.  Further, the refractive index would obviously be within the claimed range given that the amounts are taught within and overlapping the ranges of the instant invention.
As to the particle size, the Choi range of 0.1 to 1 overlaps the claimed range of 0.05 to 0.15 micrometers.  It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or 
As to claim 3 and the refractive index of the second copolymer, the GMA-SAN is composed of 70.5 parts glycidyl methacrylate, 70.5 parts styrene and 29 parts acrylonitrile.    See paragraph 105.  Brandrup discloses that the refractive index of a polymer can be computed from the individual refractive indexes of the monomers: 
    PNG
    media_image1.png
    74
    206
    media_image1.png
    Greyscale
, wherein v=volume fraction and n=refractive index.  See pages 572.   Bandrup discloses that glycidyl methacrylate has a refractive index of 1.38, acrylonitrile has a refractive index of 1.52 and styrene has a refractive index of 1.59. See pages 574-582.  Thus, the refractive index of the GMA-SAN of Choi is deduced to be 1.56, which is within the claimed range.
As to claim 6, the weight average molecular weight is 50,000 to 200,000 g/mol (paragraph 70 and 47).
As to claim 8, weather (UV) stabilizers are disclosed.  See paragraph 95.


Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0327688 (herein Kim) as evidenced by the Polymer Handbook, Fourth edition, 1999 (herein Bandrup).
As to claims 1-2, Kim discloses a thermoplastic resin composition (abstract and examples) comprising:
A first copolymer including a unit derived from an aromatic vinyl based monomer (styrene) and an unit derived from a vinyl cyan based monomer (acrylonitrile).  Referred to as SAN, see paragraphs 37-53 and SAN in the examples.
A second copolymer including an alkyl (meth)acrylate based monomer (methyl methacrylate), a unit derived from an aromatic vinyl based monomer (styrene) and an unit derived from a vinyl cyan based monomer (acrylonitrile).  Referred to as MSAN, see paragraphs 37-53 and examples, specifically MSAN in the examples.
A third copolymer including a conjugated diene based polymer with an average particle diameter of 0.5 to 6 micrometers (paragraph 41) and an unit derived from an an aromatic vinyl based monomer (styrene) and an unit derived from a vinyl cyan based monomer (acrylonitrile).  Referred to as ABS, see paragraphs 37-53 and ABS in the examples.
See specifically the examples and “A4” in paragraphs 86-89, wherein it is composed of 20 wt% ABS (third), 60 wt% SAN (first) and 20 wt% MSAN (second).  The SAN is 76 parts styrene and 24 parts acrylonitrile.  The MSAN is 74 parts methyl methacrylate, 21 parts styrene and 5 parts acrylonitrile.  The ABS is 52 wt% of 73 styrene and 27 acrylonitrile on 48 wt% polybutadiene.
As to the refractive index of the first copolymer, the MSAN is composed of 74 parts methyl methacrylate, 21 parts styrene and 5 parts acrylonitrile.    See paragraph 89.  Brandrup discloses that the refractive index of a polymer can be computed from the individual refractive indexes of the monomers: 
    PNG
    media_image1.png
    74
    206
    media_image1.png
    Greyscale
, wherein v=volume fraction and n=refractive index.  See pages 572.   Note that the volume fraction is estimated as roughly proportional to the weight fraction.  Bandrup discloses that methyl methacrylate has a refractive index of 1.49, acrylonitrile has a refractive index of 1.52 and styrene has a refractive index of 1.59. See pages 574-582.  Thus, the refractive index of the MSAN of Kim is deduced to be 1.51, which is within the claimed range.   Further, the refractive index would obviously be within the claimed range given that the amounts are taught within and overlapping the ranges of the instant invention.
As to the particle size, the Kim range of 0.1 to 6 overlaps the claimed range of 0.05 to 0.15 micrometers.  It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to select any amount within the disclosed ranges, including amounts within the scope of the instant claims.  Further, Kim (paragraph 41) discloses that the particle size is 
As to claim 3 and the refractive index of the second copolymer, the SAN is composed of 76 parts styrene and 24 parts acrylonitrile.    See paragraph 88.  Brandrup discloses that the refractive index of a polymer can be computed from the individual refractive indexes of the monomers: 
    PNG
    media_image1.png
    74
    206
    media_image1.png
    Greyscale
, wherein v=volume fraction and n=refractive index.  See pages 572.   Bandrup discloses that acrylonitrile has a refractive index of 1.52 and styrene has a refractive index of 1.59. See pages 574-582.  Thus, the refractive index of the SAN of Kim is deduced to be 1.57, which is within the claimed range.
As to claim 4 and the refractive index of the third copolymer, the ABS is composed of 52 wt% of 73 styrene and 27 acrylonitrile on 48 wt% polybutadiene.    See paragraph 87.  Brandrup discloses that the refractive index of a polymer can be computed from the individual refractive indexes of the monomers: 
    PNG
    media_image1.png
    74
    206
    media_image1.png
    Greyscale
, wherein v=volume fraction and n=refractive index.  See pages 572.   Bandrup discloses that polybutadiene is 1.51, acrylonitrile has a refractive index of 1.52 and styrene has a refractive index of 1.59. See pages 574-582.  Thus, the refractive index of the ABS of Kim is deduced to be 1.52, which is within the claimed range.
As to claim 5, the alkyl (meth)acrylate (also referred to as the processability and thermal resistance monomer)is present in 0.1 to 75 wt% and added in an amount to copntrol processability and thermal resistance.  The copolymerizable monomer (acrylonitrile) is present in 10 to 30 wt% (paragraph 43, while with respect to the graft, the section is just as applicable to the copolymer) for a balance of impact resistance and mechanical properties.  The styrene is present in 20 to 80 wt% for a balance of impact resistance and mechanical properties (paragraph 47).  Therefore, it would have been obvious to select the appropriate value within the overlapping ranges, including values within the claimed range, because one would to modify the processability, thermal resistance, impact resistance and mechanical properties.
As to claim 6, the molecular weight is taught as up to 50,000, which overlaps the claimed range.  See paragraph 49. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to select any amount within the disclosed ranges, including amounts within the scope of the instant claims.  
As to claim 7, the ABS is composed of 52 wt% of 73 styrene and 27 acrylonitrile on 48 wt% polybutadiene.    This correlates to 38 wt% styrene, 14 wt% acrylonitrile and 48 wt% polybutadiene (conjugated diene based polymer).  
As to claims 8-9, antioxidants are added in 0.1 to 10 parts.  See paragraph 70.  
As to claims 10-11, Kim discloses a thermoplastic resin composition (abstract and examples) comprising:
A first copolymer including a unit derived from an aromatic vinyl based monomer (styrene) and an unit derived from a vinyl cyan based monomer (acrylonitrile).  Referred to as SAN, see paragraphs 37-53 and SAN in the examples.
A second copolymer including an alkyl (meth)acrylate based monomer (methyl methacrylate), a unit derived from an aromatic vinyl based monomer (styrene) and an unit derived from a vinyl cyan based monomer (acrylonitrile).  Referred to as MSAN, see paragraphs 37-53 and examples, specifically MSAN in the examples.
A third copolymer including a conjugated diene based polymer with an average particle diameter of 0.5 to 6 micrometers (paragraph 41) and an unit derived from an an aromatic vinyl based monomer (styrene) and an unit derived from a vinyl cyan based monomer (acrylonitrile).  Referred to as ABS, see paragraphs 37-53 and ABS in the examples.
See specifically the examples and “A4” in paragraphs 86-89, wherein it is composed of 20 wt% ABS (third), 60 wt% SAN (first) and 20 wt% MSAN (second).  The SAN is 76 parts styrene and 24 parts acrylonitrile.  The MSAN is 74 parts methyl methacrylate, 21 parts styrene and 5 parts acrylonitrile.  The ABS is 52 wt% of 73 styrene and 27 acrylonitrile on 48 wt% polybutadiene.
As to the refractive index of the second copolymer, the MSAN is composed of 74 parts methyl methacrylate, 21 parts styrene and 5 parts acrylonitrile.    See paragraph 89.  Brandrup discloses that the refractive index of a polymer can be computed from the individual refractive indexes of the monomers: 
    PNG
    media_image1.png
    74
    206
    media_image1.png
    Greyscale
, wherein v=volume fraction and n=refractive index.  See pages 572.   Bandrup discloses that methyl methacrylate has a refractive index of 1.49, acrylonitrile has a refractive index of 1.52 and styrene has a refractive index of 1.59. See pages 574-582.  Thus, the 
As to the refractive index of the first copolymer, the SAN is composed of 76 parts styrene and 24 parts acrylonitrile.    See paragraph 88.  Bandrup discloses that acrylonitrile has a refractive index of 1.52 and styrene has a refractive index of 1.59. See pages 574-582.  Thus, the refractive index of the SAN of Kim is deduced to be 1.57, which is within the claimed range.
As to the refractive index of the third copolymer, the ABS is composed of 52 wt% of 73 styrene and 27 acrylonitrile on 48 wt% polybutadiene.    See paragraph 87.  Bandrup discloses that polybutadiene is 1.51, acrylonitrile has a refractive index of 1.52 and styrene has a refractive index of 1.59. See pages 574-582.  Thus, the refractive index of the ABS of Kim is deduced to be 1.52, which is within the claimed range.
Thus, the matrix (SAN and MSAN) can be calculated as (60/80)*1.57+(20/80)*1.51=1.5 for the matrix.  The impact modifier (ABS) has refractive index of 1.52.  Thus, the difference is 0.02, which is within the claimed range.  
As to the particle size, the Kim range of 0.1 to 6 overlaps the claimed range of 0.05 to 0.15 micrometers.  It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  Therefore, it would .


Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 20120021631 (herein Kim2) as evidenced by the Polymer Handbook, Fourth edition, 1999 (herein Bandrup) and US 20020/0369864.
Given that the refractive index property is taught as inherent/obviously present, rejections under both 102 and 103 are set-forth in accordance with MPEP 2112.
As to claims 1-4, 7 and 10-12, Kim2 discloses a thermoplastic resin composition (abstract and examples) comprising:
A first copolymer including a unit derived from an aromatic vinyl based monomer (styrene) and an unit derived from a vinyl cyan based monomer (acrylonitrile).  Referred to as SAN, see page 9 and SAN (C) in the examples.
A second copolymer including an alkyl (meth)acrylate based monomer (methyl methacrylate), a unit derived from an aromatic vinyl based monomer (styrene) and an unit derived from a vinyl cyan based monomer (acrylonitrile).  Referred to as MSAN, see page 8 and examples, specifically (B) in the examples.
A third copolymer including a conjugated diene based polymer with an average particle diameter of 600 to 1500 Angstroms (0.006 to 0.15 micrometers, see page 6 for the small diameter rubber) and an unit derived from an an aromatic vinyl based monomer (styrene) and an unit derived from a vinyl cyan based monomer (acrylonitrile).  Referred to as ABS (A), see pages 6-7 and ABS in the examples.
See specifically the examples illustrate 30 parts (A) ABS, 50 parts (B) and 20 parts (C) SAN (example 1).  See table 1.  Component (C) ABS is taught as having a small diameter rubber of 1000 angstroms (0.1 micrometers) and produced from 50 parts rubber in 35 parts styrene and 15 parts acrylonitrile (page 10).  The methyl methacrylate styrene acrylonitrile is produced from 25 parts styrene, 5 parts acrylonitrile, 42 parts methyl methacrylate and 8 parts maleic anhydride.  See pages 10-11. The SAN is 97HC produced by LG (page 11), which is 75 parts styrene and 25 parts acrylonitrile (paragraph 95 of US 20020/0369864 for evidence).
As to the refractive index of the second copolymer, the copolymer is composed from 25 parts styrene, 5 parts acrylonitrile, 42 parts methyl methacrylate and 8 parts maleic anhydride.    See pages 10-11.  Brandrup discloses that the refractive index of a polymer can be computed from the individual refractive indexes of the monomers: 
    PNG
    media_image1.png
    74
    206
    media_image1.png
    Greyscale
, wherein v=volume fraction and n=refractive index.  See pages 572.   Note that the volume fraction is estimated as roughly proportional to the weight fraction.  Bandrup discloses that methyl methacrylate has a refractive index of 1.49, acrylonitrile has a refractive index of 1.52, styrene has a refractive index of 1.59 and maleic anhydride has a refractive index of 1.45. See pages 574-582.  Thus, the 
As to the refractive index of the first copolymer, the SAN is composed of 75 parts styrene and 25 parts acrylonitrile.    See discussion above.  Bandrup discloses that acrylonitrile has a refractive index of 1.52 and styrene has a refractive index of 1.59. See pages 574-582.  Thus, the refractive index of the SAN of Kim2 is deduced to be 1.57, which is within the claimed range.
As to the refractive index of the third copolymer, the ABS is composed of 50 parts polybutadiene rubber in 35 parts styrene and 15 parts acrylonitrile (page 10).    See paragraph 87.  Bandrup discloses that polybutadiene is 1.51, acrylonitrile has a refractive index of 1.52 and styrene has a refractive index of 1.59. See pages 574-582.  Thus, the refractive index of the ABS of Kim is deduced to be 1.53, which is within the claimed range.
Thus, the matrix (SAN and MSAN) can be calculated as (50/70)*1.57+(20/70)*1.52=1.56 for the matrix.  The impact modifier (ABS) has refractive index of 1.53.  Thus, the difference is 0.03, which is within the claimed range.  In the alternative, the refractive index would obviously be within the claimed range given that the amounts are taught within and overlapping the ranges of the instant invention.
As to claim 5, Kim2 discloses that the copolymer is composed of 20 to 70 parts alkyl methacrylate (methyl methacrylate), 2 to 30 parts vinyl cyanide (acrylonitrile) and 10 to 50 parts aromatic vinyl compound (styrene).  See page 8.  Amounts within the these ranges control heat resistance, scratch resistance and light resistance.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the 
As to claim 6, the second copolymer has a molecular weight of 60,000 to 300,000.  See page 9.
As to claims 8-9, antioxidants are taught and exemplified in 0.5 parts.  See page 9 and examples.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340.  The examiner can normally be reached on M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK S KAUCHER/Primary Examiner, Art Unit 1764